Citation Nr: 0335035	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  01-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for residuals of a gunshot wound of the left (minor) 
forearm with damage to Muscle Group VI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.  His service records show that he served in 
Vietnam as an infantryman and that his military decorations 
include the Combat Infantryman Badge and the Purple Heart 
Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, determined that 
there was clear and unmistakable error in an October 30, 1984 
rating decision which granted the veteran service connection 
and assigned a 10 percent evaluation for residuals of a 
gunshot wound of the left (minor) arm with damage to Muscle 
Group VI, effective from December 14, 1982.  In its October 
2000 decision, the RO determined that the applicable law and 
regulations and the facts of the case as they were known at 
the time of the October 1984 decision supported a finding 
that the veteran's gunshot wound residuals of his left arm 
warranted the assignment of a 20 percent evaluation.  A 20 
percent evaluation was thus assigned to this disability, 
effective from December 14, 1982 (the date on which the 
veteran filed his application to reopen his claim for service 
connection for this disability).  The veteran filed a timely 
appeal of the October 2000 rating decision and contends that 
his service-connected residuals of a gunshot wound of the 
left arm warranted a 30 percent evaluation.  

REMAND

During the course of the current appeal the veteran has 
raised a claim of entitlement to service connection for 
residuals of a comminuted fracture of the left humerus.  
Because the RO has only granted service conection for gunshot 
wound residuals of the forearm, the contentions regarding the 
humerus raise a claim for an additional grant of service 
connection.  This new claim is inextricably intertwined with 
the increased rating issue for residuals of a gunshot wound 
of the left arm.  We note, however, that service connection 
for residuals of a gunshot wound of the left arm was granted 
by the RO in October 1984 based on our Board decision of 
October 1984, in which we made a factual determination that 
there was evidence the veteran's gunshot wound of the left 
arm involved a fracture of the humerus.  However, the rating 
actions of the RO since then have been limited to evaluating 
only the degree of impairment of his left forearm and Muscle 
Group VI and have failed to take into consideration the 
residuals of a left humerus fracture.  We therefore remand 
the case to the RO so that it may correct this oversight and 
fully implement our appellate determinations of October 1984.  
The RO should address the severity of the veteran's 
disability due to fracture residuals of his left humerus in 
addition to the damage to his left forearm and Muscle Group 
VI as a result of his service-connected gunshot wound.  

In view of the foregoing discussion, the case is REMANDED for 
the following development:

1.  The claims file should be reviewed 
to ensure that all notice and duty-to-
assist provisions of VCAA are properly 
applied in the development of the claim.

2.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
for an increased evaluation in excess of 
20 percent for residuals of a gunshot 
wound of the left arm with damage to 
Muscle Group VI, to include 
consideration of the residuals of 
fracture of the left humerus associated 
with the gunshot wound. The re-
adjudication must specifically consider 
the question of whether a grant of 
service connection is warranted for 
residuals of fracture of the left 
humerus, taking into account the 
findings in the BVA decision of October 
1984.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations and allowed an 
opportunity to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


